 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                                    EASTERN DISTRICT OF CALIFORNIA

 7

 8    TREMAINE OLIVER,                                              Case No. 1:19-cv-00136-EPG (PC)

 9                          Plaintiff,
                                                                    ORDER TO SUBMIT APPLICATION
10               v.                                                 TO PROCEED IN FORMA PAUPERIS
                                                                    OR PAY FILING FEE WITHIN 45 DAYS
11    C. FEIFFER, et al.,
12                          Defendants.
13

14           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

15   U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted a complete application to

16   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1

17           Accordingly, IT IS HEREBY ORDERED that:

18           Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

20   the $400.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.
     IT IS SO ORDERED.
23

24       Dated:       February 4, 2019                                   /s/
                                                                UNITED STATES MAGISTRATE JUDGE
25

26
27
             1
              Plaintiff only submitted the first page of the Application to Proceed In Forma Pauperis by a Prisoner.
28   (ECF No. 2).
                                                                1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
